s

Case 1:19-cr-00286-ELH Document1112 Filed 05/18/21 Page 1of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA *
Vv. * Criminal No.: ELH-19-0286
DANIEL BLUE, *
Defendant. * | 3 Sor
1S
COUNT ONE: CONSPIRACY TO DISTRIBUTE AND POSSESS varia THE

INTENT TO DISTRIBUTE CONTROLLED SUBSTANCES FROM — =

ON OR ABOUT JULY 2018 AND CONTINUING oe ON OR
ABOUT JUNE 25, 2019 = >

*

1. How do you find the defendant DANIEL BLUE as to COUNT ONE, conspiracy
to distribute controlled substances?

Not Guilty Guilty
IF YOU FIND DEFENDANT DANIEL BLUE NOT GUILTY AS TO COUNT ONE,
PROCEED ONLY TO COUNT TWO.

IF YOU FIND DEFENDANT DANIEL BLUE GUILTY AS TO COUNT ONE, ANSWER
THE FOLLOWING QUESTIONS.

a. Which controlled substances do you find DANIEL BLUE conspired to
distribute?
(SELECT ALL THAT APPLY)
Cocaine:

Cocaine base:

b. If you find that DANIEL BLUE conspired to distribute cocaine, how do
you find as to the amount of cocaine involved?

(SELECT ONE)
5 kilograms or more

500 grams or more but less
than 5 kilograms

ad
Case 1:19-cr-00286-ELH Document1112 Filed 05/18/21 Page 2 of 3

Less than 500 grams

c. If you find that DANIEL BLUE conspired to distribute cocaine base, how
do you find as to the amount of cocaine base involved?

(SELECT ONE)
280 grams or more

28 grams or more but less
than 280 grams

Less than 28 grams

PROCEED TO COUNT TWO.

COUNT TWO: POSSESSION OF FIREARMS AND AMMUNITION BY A
PROHIBITED PERSON

2. How do you find the Defendant, DANIEL BLUE, as to COUNT TWO,
knowingly possessing firearms and ammunition on January 8, 2019, after knowingly being
convicted of a crime carrying a penalty of greater than one year of imprisonment?

Not Guilty Guilty S

a. Ifyou find the defendant guilty, what do you find he possessed?
(SELECT ALL THAT APPLY)

/ Taurus Judge .45 caliber
}
Lv

i

Kahr Arms .45 caliber

Ammunition

IF YOU FOUND THE DEFENDANT NOT GUILTY AS TO COUNT ONE, STOP HERE.
SIGN THE VERDICT FORM ON PAGE 3.

IF YOU FOUND THE DEFENDANT GUILTY AS TO COUNT ONE, PROCEED TO
COUNT THREE.
Case 1:19-cr-00286-ELH Document1112 Filed 05/18/21 Page 3 of 3

TRAFFICKING CRIME

3. How do you find the defendant, DANIEL BLUE, as to COUNT THREE,
possession of a firearm(s) in furtherance of a drug trafficking crime?

Not Guilty Guilty

a. Ifyou find the defendant guilty, what do you find he used in furtherance of a drug
trafficking crime?

(SELECT ALL THAT APPLY)

Taurus Judge .45 caliber

Kahr Arms .45 caliber

The foregoing constitutes the unanimous verdict of the jury.

S-19-21 __ SIGNATURE REDACTED _

Date Signature OTM TUlcpersuwuriuwwury
